DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is in response to the amendment filed January 15, 2021, which amends claims 1, 7, and 14 and cancels claim 12. Claims 1, 4, 5, 7, 9, 10, 14, and 16-10 are pending.

Response to Amendment
Applicant’s amendment of the claims, filed January 15, 2021, caused the withdrawal of the rejection of claims 1, 4, 5, 7, 9, 10, 12, 14, and 16-20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2007/0099026) in view of Nishimura et al. (WO 2011/148909) and Adamovich et al. (WO 2011/136755) as set forth in the Office action mailed October 15, 2020.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 5, 7, 9, 10, 12, 14, and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not contain support for the claimed invention where the third host material is an amine compound and also comprise a group that meets applicant’s formula 130, where X is O or S. The specification only shows support for the third host to be an amine compound, where the group represented by 130 is a carbazole group.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 7, 9, 10, 14, and 16-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2007/0099026) (hereafter “Lee”) in view of Nishimura et al. (WO 2011/148909), where Nishimura et al. (US 2012/0119197) .
Regarding claims 1, 4, 5, 7, 9, 10, 14, and 16-20, Lee teaches an electroluminescent device comprising an anode, a hole transporting layer, a first light emitting layer, a second light emitting layer, an electron transporting layer, and a cathode (paragraphs [0061]-[0064]). Lee teaches that the first light emitting layer can either compose of a blue dopant or a yellow dopant (paragraph [0024]). Lee teaches that the first light emitting layer is composed of CBP and a blue phosphorescent dopant (paragraph [0063]). Lee teaches that the second light emitting layer is composed of CBP (comprises a carbazole group) and BCP (a compound comprising a nitrogen containing six membered ring) as host materials and a phosphorescent dopant (paragraph [0063]). Lee teaches that the first host material is hole transporting (paragraphs [0027] and [0063]). Lee teaches CBP as the first host material (paragraph [0063]). Lee teaches that the second light emitting layer comprises a compound with hole transporting property and a compound with electron transporting property (paragraph [0026]).
Lee does not specifically teach where the first host material is an amine compound and where the host materials of the second light emitting layer meets applicant’s formula 16 and 130.
Nishimura teaches a similar electroluminescent device comprising two light emitting layers (paragraph [0276], Table 1). Nishimura teaches that when 
    PNG
    media_image1.png
    229
    298
    media_image1.png
    Greyscale
 is used instead of CBP as the host material closest to the anode (the first host material) the device has improved lifetime and efficiency (paragraphs [0273] and [0276]-[0280], Tables 1-4).
Inoue teaches co-host materials that can be used electroluminescent devices (paragraphs [0514]-[0518], Tables 10-12). Inoue teaches that the co-hosts, where the first host can be 
    PNG
    media_image2.png
    167
    319
    media_image2.png
    Greyscale
 or 
    PNG
    media_image3.png
    247
    395
    media_image3.png
    Greyscale
are a few examples and the second host can be 
    PNG
    media_image4.png
    195
    259
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    139
    264
    media_image5.png
    Greyscale
, or 
    PNG
    media_image6.png
    257
    255
    media_image6.png
    Greyscale
are a few examples  (paragraphs [0155], [0320], and [0514]-[0518], Tables 10-12). Inoue teaches that when these co-hosts are used the resulting device has high efficiency and lifetime (paragraphs [0514]-[0518], Tables 10-12).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lee, so the host material closest to the 
    PNG
    media_image1.png
    229
    298
    media_image1.png
    Greyscale
 not CBP as taught by Nishimura. The motivation would have been to improve the lifetime and efficiency of the device.
Furthermore, it would have been obvious to one of ordinary skill in the art at the invention was made to modify device of Lee in view of Nishimura, so the light emitting comprises two host materials where the first host is 
    PNG
    media_image2.png
    167
    319
    media_image2.png
    Greyscale
 or 
    PNG
    media_image3.png
    247
    395
    media_image3.png
    Greyscale
 and the second host is 
    PNG
    media_image4.png
    195
    259
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    139
    264
    media_image5.png
    Greyscale
, or 
    PNG
    media_image6.png
    257
    255
    media_image6.png
    Greyscale
 as taught by Inoue. The motivation would have been to make a device with good efficiency and lifetime. The applicant’s claimed energy limitations would naturally flow from the combination. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148.  The examiner can normally be reached on Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW K BOHATY/Primary Examiner, Art Unit 1796